Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered. 
Claims 1-8 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 6/14/2022.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over FURUKAWA et al (US 20100167098 A1, IDS, see German Office action). 	
As for claim 1, FURUKAWA discloses a saddle type electric vehicle (Fig. 1) comprising: 
a power unit (100: 38, 102, 42) including 
a motor (38) which is configured to drive the vehicle, 
a battery (102) which is a power source of the motor, and 
a control unit (42) which is configured to control the motor [0013, 0051]; and 
a vehicle body frame (12) which supports the power unit and in which a storage portion (122) configured to store cooling water (see NOTE below) flowing through an inside of the power unit is formed [0016, 0064, 0067, 0069, 0075-0078, 0144] (Figs. 1-2), 
wherein the cooling water is circulated between the storage portion and the power unit (refer Fig. 2, it circles through water tank 122, pump 140, pipe P13, tank 120, pipe P3 mixed with fuel, pipe P4, into cell stack 102, pipe P9, radiator 116, separated water via pipe P10, return to water tank 122).  
The argument on 6/2/2022 recites FURUKAWA et al (US 20100167098 A1, IDS) does not teach because “The pipe P11 is provided at an exhaust outlet of the water tank 122 and discharges exhaust from the cell stack 102 to the outside”.   It is found not true.  It discharges exhaust (oxidizer gas) [0009, 0060], but not to discharge water.  
[0075] ……. The pipe P11 is provided at an exhaust outlet of the water tank 122 and discharges exhaust from the cell stack 102 to the outside.
[0076] The pipes P7 through P11 serve primarily as a flow path for the oxidizer. [0009, 0013, 0060, 0074]

NOTE.  FURUKAWA is silent to explicitly describe “cooling water”.   However, toewever, tHowever, tHo
he water is intended for cooling since it is supplied into the power unit (100) for cooling after mixed with aqueous solution while water is major element [0016, 0064, 0144, 0149].  The claim does not recite water only flowing through an inside of the power unit.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have as claimed for cooling.  

As for claim 2, FURUKAWA discloses the saddle type electric vehicle according to claim 1, wherein the storage portion (122) includes an outlet port (P12) through which the cooling water flows out toward the power unit, and an inflow port (P10) which is provided above the outlet port and through which the cooling water discharged from the power unit flows in.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over FURUKAWA in view of INOUE (WO 2014102847 A1, IDS). 
As for claim 3, FURUKAWA discloses the saddle type electric vehicle according to claim 1, wherein: the vehicle body frame includes a head pipe (14) which supports a front wheel (32) to be steerable, but failed to clearly teach a pair of right and left main pipes which extend rearward from the head pipe, and a down tube which extends downward from the head pipe, at least a part of the power unit is disposed between the pair of main pipes and the down tube, and the storage portion is formed in at least one of the main pipes and the down tube.  
INOUE discloses the saddle type electric vehicle, wherein: a pair of right and left main pipes (11a, Fig. 3) which extend rearward from the head pipe (5), and a down tube (11b) which extends downward from the head pipe, at least a part of the power unit (20) is disposed between the pair of main pipes and the down tube.  FURUKAWA discloses the storage portion (122) is formed rear portion of the frame (Fig. 1), which is the location in at least one of the main pipes and the down tube of INOUE.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have as claimed for stably support the heavy battery.  

The claim 5 recites same feature as that of claim 3, and therefore, it is rejected same manner as claim 3. 

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over FURUKAWA in view of Buell et al (US 20200339210 A1).  
As for claims 4 and 6-8, FURUKAWA discloses the saddle type electric vehicle according to claim 1-3 or 5, further comprising: 
a pipe (P12, P13, P3, P4, and P9, P10 in series) which connects the storage portion (122) to the power unit (102) and in which the cooling water flows; 
a pump (140) which is configured to circulate the cooling water between the storage portion and the power unit; and 
a high-voltage electric wire (172, Fig. 3, see NOTE 1 below) which extends from the battery (102).  
FURUKAWA failed to clearly disclose wherein the high-voltage electric wire is disposed on one side of a center of a vehicle width in a vehicle width direction, the pump is disposed on the same side of the center of the vehicle width as the high-voltage electric wire, and the pipe is connected to the power unit on a side of the center of the vehicle width opposite to the high-voltage electric wire.  
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Buell discloses a saddle type electric vehicle, comprising containing high voltage electrical components [0053, etc.] and a solenoid (162, Fig. 18) appeared being mounted on left side seen front, and therefore, obvious to have a high-voltage electric wire is disposed on one side of a center of a vehicle width in a vehicle width direction; and further discloses (Fig. 27) [0086] a coolant pump (81) is disposed on the same side (left) of the center of the vehicle width as the high-voltage electric wire. 
Since FURUKAWA discloses the power unit (102, Fig. 2) connected to cooling pipes (P4, P8-10) separated by center, it is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Buell with that of FURUKAWA to have the pipe is connected to the power unit on a side (right), at least in part (see NOTE 2 below), of the center of the vehicle width opposite to the high-voltage electric wire.  
NOTE: (1) The claims recite “high-voltage electric wire” in the claim.  It is relative unless defined.  In some industry, high voltage (HV) means and voltage exceeding 1KV AC or 1.5KV DC.  Or, in some, 600 V and over is called s HV.   In some, 48VDC is called as HV compared to 24 VDC.   For examination purpose, it is interpreted as recited. 
(2) Claims do not require “the pipe is connected to the power unit entirely on a side of the center of the vehicle width opposite to the high-voltage electric wire. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN K KIM/Primary Examiner, Art Unit 2834